Citation Nr: 0114169	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for prostate cancer due 
to exposure to ionizing radiation.

2.  Entitlement to service connection for colon cancer due to 
exposure to ionizing radiation.

3.  Entitlement to service connection for cataracts and 
glaucoma due to exposure to ionizing radiation.

4.  Entitlement to service connection for hypertension and 
hypertensive heart disease, including secondary to service-
connected post-traumatic stress disorder (PTSD).

5.  Entitlement to an increased rating for PTSD, currently 
evaluated as 70 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
August 1946 and from October 1950 to December 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefits sought.  The veteran 
provided testimony at a personal hearing before a hearing 
officer at the RO in July 2000.  In an August 2000 decision, 
the hearing officer granted a 70 percent rating for the 
veteran's PTSD.  

The veteran's claims for entitlement to service connection 
for various disabilities will be addressed in the Remand 
portion of this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's PTSD does not result in total occupational 
and social impairment.  

3.  It is at least as likely as not that the veteran's 
service-connected PTSD precludes him from performing all 
forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000 114 Stat. 2096; 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2000).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000.  
That law substantially revised VA's duty to assist claimants 
for VA benefits.  It also included an enhanced duty to notify 
the claimant as to what information and evidence is necessary 
to substantiate the claim.  

On the following two issues, all relevant evidence has been 
obtained by the RO, and the veteran has not identified any 
outstanding evidence that might aid his claim.  In addition, 
he was afforded a VA examination in March 1999.  Hence, the 
Board finds that VA's duties set forth in the Veterans Claims 
Assistance Act of 2000 have been substantially complied with, 
no useful purpose would be served by remanding these issues 
to the RO for additional consideration of the new law, and 
the veteran will not be prejudiced thereby.  See Bernard v. 
Brown, 4 Vet.App. 384, 392-94 (1993).

I.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2000).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).  

The veteran's PTSD is currently rated 70 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Pursuant 
to DC 9411, a 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

To warrant a 100 percent disability rating, there must be 
evidence of total occupational and social impairment due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411 (2000).  

The veteran has disagreed with the RO's determination that he 
was not entitled to a rating in excess of 70 percent for his 
service-connected PTSD, and initiated this appeal.  
Specifically, he asserts that his disability is more severely 
disabling than the rating currently in effect reflects.  The 
Board has thoroughly reviewed the evidence of record, and 
finds that there is no basis for assignment of a disability 
rating in excess of 70 percent.  

Upon VA examination in March 1999, the examiner noted that 
the veteran did not exhibit any impairment in his thought 
process or communication.  He did not experience delusions or 
hallucinations.  There was no inappropriate behavior beyond 
his dissociative flashbacks and exaggerated startle 
reactions.  He was able to maintain his personal hygiene and 
activities of daily living.  His speech was normal and did 
not demonstrate any irrelevant, illogical, or obscure 
patterns.  He was fully oriented in all four spheres and he 
had no impairment in impulse control.  The veteran did 
experience sleep impairment and resultant daytime fatigue as 
well as long- and short-term memory problems.  He also 
experienced diminished concentration and suicidal ideation in 
the past.  His Global Assessment of Functioning (GAF) was 
estimated to be 50, which contemplates serious impairment in 
social and occupational functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., of the 
American Psychiatric Association (DSM-IV).  VA outpatient 
mental health clinic reports document similar findings.  
Accordingly, the Board concludes that the record does not 
support a finding that the veteran's PTSD results in total 
occupational and social impairment.  Therefore, a rating in 
excess of 70 percent may not be assigned.  See 38 C.F.R. 
§ 4.130, DC 9411.  

II.  Total Disability Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2000).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2000).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2000).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2000).  

The veteran's service-connected disabilities include 
residuals of malaria, currently rated noncompensable, 
residuals of a fracture of the right third toe, currently 
rated noncompensable, and PTSD, currently rated 70 percent 
disabling.  Therefore, the veteran satisfies the percentage 
rating standards for individual unemployability benefits.  
Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, the Board 
concludes that a total disability rating may be assigned.  

Upon VA examination in March 1999, the examiner concluded 
that the veteran's PTSD was not the sole reason for his 
unemployment.  However, in an April 2000 VA outpatient 
record, the veteran's treating psychiatrist remarked that it 
was his opinion and that of his staff that the veteran was 
permanently unemployable due to his chronic PTSD.  In light 
of the fact that this assessment came from a treating 
physician rather than one who merely examined the veteran on 
one occasion, the Board has accorded this opinion greater 
weight.  Furthermore, the law dictates that when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue, the benefit of the doubt 
must be given to the claimant.  See 38 U.S.C.A. § 5107(b).  
Therefore, giving the veteran the benefit of the doubt, the 
Board finds that a total compensation rating based on 
individual unemployability is warranted.  



ORDER

Entitlement to an increased rating for PTSD is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the regulations governing the payment of 
monetary awards.  


REMAND

As briefly discussed above, and as pointed out by the 
veteran's representative in his informal hearing 
presentation, there has been a significant change in the law 
since the veteran first initiated this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  Furthermore, this change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001); 
VAOPGCPREC 11-2000 (2000); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In accordance with the new law, the Board has determined that 
the remaining issues should be returned to the RO for further 
development.  In an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  However, the 
RO is informed that it is their responsibility to ensure that 
all appropriate development is undertaken in this case, 
including obtaining any required medical examinations and 
opinions.  
Initially, it is noted that the veteran has claimed that he 
has been treated for prostate cancer, colon cancer, 
hypertension and hypertensive heart disease, glaucoma, and 
cataracts.  However, there is no indication in the record 
that the RO made any attempt to obtain treatment records 
related to the veteran's treatment for these conditions.  The 
veteran is advised that he must present evidence that he has 
been diagnosed with, and received treatment for all of his 
claimed disabilities.  He should identify for the RO the 
locations he received treatment, and the RO should assist him 
in obtaining any outstanding medical records that might 
substantiate his claims.  The veteran is also advised that 
absent medical evidence of a current disability (or residual 
disability from a previously diagnosed disease), there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992).  His statements alone, unsupported by medical 
evidence, are insufficient.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  

It is also noted that it appears that the veteran is claiming 
entitlement to service connection for 
hypertension/hypertensive heart disease on both direct and 
secondary bases.  In particular, he has claimed that his 
service-connected PTSD has caused or aggravated his 
hypertensive heart disease.  However, a review of the record 
indicates that the RO developed this particular issue as if 
the veteran had claimed the conditions to be secondary to 
exposure to ionizing radiation.  Accordingly, the issue must 
be properly readjudicated by the RO.  

Finally, prostate cancer, colon cancer, cataracts and 
glaucoma are not presumptive diseases specific to radiation-
exposed veterans pursuant to 38 C.F.R. § 3.309(d) (2000).  
However, prostate cancer, colon cancer, and posterior 
subcapsular cataracts are included in the list of radiogenic 
diseases provided in 38 C.F.R. § 3.311(b)(2) (glaucoma is not 
included in this list).  Furthermore, 38 C.F.R. § 3.311(b) 
also provides that a claim will be referred to the Under 
Secretary for Benefits for further consideration when it has 
been determined that:  (1) a veteran has been exposed to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima or Nagasaki, Japan, from September 
1945 or July 1946, or other activities as claimed; (2) the 
veteran subsequently develops a listed radiogenic disease, 
such as lung cancer; and (3) the radiogenic disease first 
becomes manifest in the time period specified.  38 C.F.R. 
§ 3.311(b) (2000).  
In the present case, the veteran has indicated that he had 
previously been treated for prostate and colon cancer.  In 
addition, he has reported that he has been diagnosed with 
cataracts (although it is unclear what kind).  Furthermore, a 
December 1999 letter from the Defense Threat Reduction Agency 
has provided verification that the veteran was a member of 
the American occupation forces in the VA defined Hiroshima 
area from October 7, 1945 through December 21, 1945.  
Finally, the veteran has asserted that the claimed conditions 
were manifested within the specified time period provided in 
the regulation.  Therefore, the case must be referred to VA's 
Under Secretary for Benefits for full development in 
accordance with 38 C.F.R. § 3.311(c) (2000).  See Hilkert v. 
West, 12 Vet.App. 145, 148-50 (1999) (en banc).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request from the veteran 
the names and addresses of all VA and 
private medical providers from whom he has 
received treatment for prostate cancer, 
colon cancer, hypertension and 
hypertensive heart disease, glaucoma, and 
cataracts.  All identified records should 
be obtained.  

3.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

4.  The veteran should be scheduled for a 
VA examination.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including the service 
medical records, which should be provided 
to him/her prior to the examination.  
After the examination (which should 
include any other tests deemed indicated 
by the examiner) and a review of the 
record, the examiner should provide 
written responses, to the extent feasible, 
to the following questions and inquiries:  

(a)  Does the veteran currently have 
hypertension and/or hypertensive 
heart disease?  Does the veteran 
have any residual disability 
associated with any prior treatment 
for prostate and/or colon cancer?  
Please list all clinical diagnoses.  

(b)  Is it at least as likely as not 
that any currently diagnosed 
residuals of prostate and/or colon 
cancer are related to the veteran's 
military service?

(c)  Is it at least as likely as not 
that any currently diagnosed 
hypertension and/or hypertensive 
heart disease had its onset in or is 
otherwise related to the veteran's 
military service; or is proximately 
due to, the result of, or being 
aggravated by the veteran's service-
connected PTSD?  

5.  The veteran should be scheduled for a 
VA eye examination.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including the service 
medical records, which should be provided 
to him/her prior to the examination.  
After the examination (which should 
include any other tests deemed indicated 
by the examiner) and a review of the 
record, the examiner should provide 
written responses, to the extent feasible, 
to the following questions and inquiries:  

(a)  Does the veteran currently have 
cataracts and/or glaucoma?  Please 
list all clinical diagnoses (and if 
cataracts are present, please 
indicate the specific type).  

(b)  Is it at least as likely as not 
that any currently diagnosed 
cataracts and/or glaucoma had its 
onset in or is otherwise related to 
the veteran's military service?  

6.  If the medical evidence associated 
with the file demonstrates that the 
veteran has been diagnosed with or treated 
for prostate cancer, colon cancer, and/or 
posterior subcapsular cataracts, the RO 
should refer the veteran's claims folder 
to VA's Under Secretary for Benefits for 
complete development in accordance with 
38 C.F.R. § 3.311 (2000).  If, after this 
step has been accomplished, any additional 
medical examinations are necessary, they 
should be scheduled accordingly.  

7.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any of the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which contains notice of all 
relevant actions taken on the claim, as 
well as a summary of the evidence and 
applicable laws and regulations.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he is advised that he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



